Citation Nr: 1734242	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-47 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back condition prior to July 29, 2015 and 40 percent thereafter.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1977 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, in an August 2015 RO rating decision, a separate, 10 percent disability rating for left lower extremity radiculopathy was granted.  As the Veteran has not expressed disagreement with the rating, the matter is not for consideration.

The issue was previously remanded by the Board in June 2015 and June 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran asserted symptoms of radiating pain to his left arm secondary to his low back condition in his October 2009 VA Form 9.  This matter is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the period prior to July 29, 2015, the Veteran's low back condition has been manifested by pain and forward flexion greater than 30 degrees, without any ankylosis; and no incapacitating episodes necessitating bed rest prescribed by a physician having a duration of at least four weeks have been shown.

2.  For the period beyond July 29, 2015, the Veteran's low back condition has not been shown to have any ankylosis or incapacitating episodes necessitating bed rest prescribed by a physician having duration of at least six weeks.
CONCLUSIONS OF LAW

1.  For the period prior to July 29, 2015, the criteria for entitlement to a disability rating in excess of 20 percent for a low back condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

2.  For the period beyond July 29, 2015, the criteria for entitlement to a disability rating in excess of 40 percent for a low back condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The duty to notify has been satisfied by a letter in November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  The Veteran and his representative have not asserted that there is any outstanding evidence related to his increased rating claim or expressed any indication of any deficiency in the VA examinations.  In the August 2017 informal hearing presentation, the Veteran's representative indicated that the file was reviewed and the matter was returned to the Board for consideration.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the following analysis is undertaken with the possibility that additional staged ratings may be warranted.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula); whichever method results in the higher evaluation when all disabilities are combined will be used.  Here, ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DC 5235-5242.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

DC 8520 provides that moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling. Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.

The words "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Analysis

The Veteran asserts entitlement to a rating in excess of 20 percent for his low back condition prior to July 29, 2015 and a rating in excess of 40 percent thereafter.

By way of history, the Veteran filed a claim for an increase for his low back condition, evaluated as 20 percent disabling, in October 2008 and the RO denied the claim in a July 2009 rating decision from which the current appeal arises.  During the course of the appeal, in an August 2015 RO rating decision, the Veteran's rating was increased to 40 percent, effective July 29, 2015.  
VA treatment records reflect complaints of low back pain.  Treatment included physical therapy, ibuprofen, and back braces.  The Veteran was provided several back support braces, in November 2008 and June 2013.  The Veteran was treated for low back pain in November 2008 and the Veteran reported decreased pain, no further appointments with physical therapy were required, and he was to follow up with his chiropractor.  See VBMS treatment records dated March 27, 2017.  An October 20, 2016 X-ray revealed mild degenerative changes with bilateral facet arthropathy at L5-S1.  See VBMS treatment records dated February 22, 2017, p. 7 of 26.   

The Veteran submitted a letter dated January 2009 from his private chiropractor who indicated that prior to December 2008, he treated the Veteran for recurring low back pain which resolved with treatment fairly quickly since 1997.  In December 2008, the Veteran presented with low back pain after lifting a box and was using a cane.  An evaluation of the spine revealed moderate to severe muscle spasms with restricted range of motion in the lumbar spine and a positive straight leg test with no radiation into the legs.  After five visits, the Veteran had improved range of motion, a decrease in muscle spasm and was not using the cane for walking.  Lower back stiffness only occurred in the mornings at present.  The Veteran was progressing well with treatment.   

The Veteran and his wife submitted statements in January 2009 in support of his claim, particularly in regard to flare-ups and a worsening of the condition.  In October 2008, September 2008 and in December 2008 he had worsening back pain after two long car rides and after lifting a cardboard box, respectively.  He received weekly chiropractic care.  He sought treatment at a VA hospital after the 2008 car trip and was provided a back brace, transcutaneous electrical nerve stimulation (TENS) and ibuprofen.  The Veteran indicated that he suffered severe back pain regularly during the day and night and had missed time from work in December 2008.  Over the prior three months, he averaged over two visits per week to the chiropractor for therapy.  

The Veteran's employer, a school district, submitted a January 2009 statement which noted that the Veteran was experiencing back pain and had been over the prior 11 years of employment.  He was receiving therapy from a chiropractor on a regular basis and recent documentation revealed that he was seen twice each month for the last several months and missed two days of work in December (2008) due to back problems.

The Veteran was afforded a VA examination in May 2009.  The Veteran reported some daily low back pain which radiated to the left lower extremity.  He experienced stiffness and decreased motion.  There were no bladder complaints.  He reported experiencing severe flare-ups.  Stooping, lifting and bending could cause flare-ups.  The Veteran did not use walking and assistive devices.   He did not report hospitalizations or surgery.  He had incapacitating episodes and had missed about three weeks of work in the prior 12 months.  He had no problems with activities of daily living.  He could drive.  

Range of motion testing of the lumbar spine showed as follows: forward flexion to 45 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees; and right and left rotation to 20 degrees.  The Veteran had pain with all movements and stopped when the pain started.  There was no fatigue, weakness or lack of endurance.  Limitation of motion was secondary to pain.  Range of motion was unchanged with repetitive use and it would be mere speculation to estimate range of motion loss experienced during a flare-up.  There were no postural abnormalities or fixed deformities, atrophy or spasm.  There was no muscle spasm, guarding or localized tenderness.  Contour was normal.  Gait was normal.  There was no ankylosis.  The neurological examination revealed normal sensation and strength.  Deep tendon reflexes were equal bilaterally.  The straight leg test was negative.  A May 2009 X-ray documented degenerative changes and degenerative disc disease of L5-S1.  The diagnosis was degenerative disc disease with sciatica.  

In the Veteran's June 2010 notice of disagreement, he reported that his pain was worse.  He had constant pain levels of 5-10 out of 10.  Pain increased during normal movement from day-to-day work and activity.  He had restricted back movement and was unable to lift things, a task required at his work.  He requested another position but it was denied due to budget restraints and availability.  He went to therapy 4-5 times per week and he was having more pain.  His doctor confirmed that his disks in his low back were pinching a nerve which causes pain along his leg and arm.  He had to adjust due to limitations at work and around the house.  Unless he was given a new job, he would not be able to continue in his current position.   

In his October 2010 VA Form 9, he reported that his back went out with little or no warning.  This caused him to miss work.  Pain prevented him from physically doing his job.  

The Veteran sought private emergency care treatment for low back pain in June 15, 2014 a day after twisting his back while washing his car.  He denied incontinence or urinary symptoms.  The Veteran ambulated slowly with a limp.  The impression was low back pain.  He was treated for pain with shots and medication.  

The Veteran received several low back injections in follow-ups visits (non-emergency) in June and July 2014.  In June 2014, the Veteran was noted to have full range of motion of his spine but that it was abnormal due to pain; there was tenderness on palpation to the left side and a negative straight leg test of the bilateral legs.  The Veteran followed up in July 2015, the Veteran reported that he experienced relief from the chiropractor for a few hours and then the pain returned.  The Veteran was doing his own physical therapy in a pool.  He denied any shooting pain into the legs.  He had no issues with bowel or bladder.  The provisional diagnosis was lumbago, with notations of magnetic resonance imaging (MRI) findings from March 2004 and April 2009.  The Veteran also submitted a July 2014 MRI.  Again in September 2015, the Veteran sought treatment for chronic low back pain again and reported a level 6 out of 10 in pain.

The Veteran was afforded a VA examination in July 2015.  The Veteran was diagnosed with a lumbosacral strain and intervertebral disc syndrome.  The Veteran reported experiencing a deep pain in the center of his back and very occasional radicular pain.  His back felt stiff, mainly in the morning.  He reported experiencing a daily pain reported as a level 5-6 out of 10 with flare-ups of level 10 out of 10 pains.  Aggravating factors of pain included bending or turning wrong, sitting over 1.5 hours, standing or driving over 1-2 hours, bending and lifting greater than 20 pounds.  Relieving factors included aspirin, positional changes, lying down with a pillow under his legs, pool exercises and TENS unit.  The Veteran reported that he was employed as an assistant superintendent.   

Flare-ups occurred once a month which last approximately 1 day.  Pain is described as excruciating during flare-ups and he spent an hour or so of just sitting still so he can do anything to relieve the pain.  The pain would gradually subside from a 10 to a 5-6 out of 10 back to a level he could endure.  Annually, he had a flare-up that would require an emergency room trip for a shot.  In the prior two years he had been having more pain and he recently requested a third MRI which showed ongoing bulging, degenerating disks in his back.  He suffered kidney impairment due to using so much ibuprofen.  He continued to stretch, exercise and maintain a healthy weight.  Pain decreased with TENS unit/stretching exercises.  The first few hours of pain during a flare-up is sometime so excruciating that he has had had to go to the emergency room for relief of pain.  He had occasional radiation of pain down his left leg.  He detailed that he had limitations with prolonged sitting and standing and throughout the day he took breaks to perform exercises to be able to perform throughout the day.  He was unable to mow his law, do yard work, or wash his car.  He did not pick up grocery bags or take out the trash due to the strain it put on his back.  He had trouble taking off his shoes and 90 percent of his shoes were without laces due to pain with tying shoes.  Stooping caused pain and he was not able to get back up because his back will "lock up."  

Range of motion testing, showed as follows: forward flexion to 25 degrees; extension to 10 degrees; right lateral flexion to 25 degrees; left lateral flexion to 20 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  Upon repetitive use and examination immediately after repetitive use, the examiner indicated that pain limited his functional ability and caused functional loss, though the range of motion findings were reported to be unchanged from the provided for initial range of motion testing.  Range of motion was noted to contribute to functional loss and it was explained that there was pain with tying shoes.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss and he could not indicate whether pain, weakness, fatigability or incoordination significantly limited his functional ability with flare-ups.  There was pain exhibited on forward flexion, extension and left lateral flexion.  There was evidence of pain with weight bearing.  There was no ankylosis of the spine.  

There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the low back.  The Veteran had muscle spasm and localized tenderness but it did not result in an abnormal gait or spinal contour.  There was no guarding.  Contributing factors to disability included interference with sitting and standing.  Muscle strength testing was normal bilaterally for ankle plantar flexion/dorsiflexion and great toe extension and for right hip flexion and knee extension at 5/5.  Muscle strength testing was reduced at 4/5 for the left hip flexion and knee extension.  There was no muscle atrophy.  Reflexes were normal at 2+ bilaterally in the ankle and right knee and hypoactive at 1+ in the left knee.  The sensory examination was all normal.  Straight leg test was negative bilaterally.  The Veteran had mild radiculopathy in the left lower extremity with symptoms of intermittent pain (usually dull) and paresthesias and/or dysesthesias.  There were no symptoms noted for the right leg and no symptoms of numbness or constant pain in the left.  There were no other neurologic abnormalities related to the lumbar spine.  

The Veteran had IVDS amounting to bed rest with a total duration of at least one week but less than two weeks during the prior twelve months.  This was based on the Veteran's contention of an emergency room treatment and outpatient private clinic reports in the prior twelve months with 2 episodes and bed rest for a couple of days each visit.  The Veteran regularly used a back brace for pain and support.  Findings from a July 2014 MRI were summarized.  The Veteran's lumbar strain had progressed to include degenerative disc disease.  The impact of the low back condition on the Veteran's ability to work was limitations with prolonged standing and/or sitting.  

The Veteran submitted private chiropractic treatment records in support of his claim.  In an October 2016 worksheet, the Veteran self-reported symptoms.  He indicated that pain was severe and intermittent.  Washing and dressing increased pain and he altered the way he did it.  Pain prevented him from lifting heavy weights but he could manage to lift medium weights if conveniently positioned.  Pain prevented him from walking over one mile, sitting over one hour, and reduced his sleep by less than one-quarter.  The Veteran further indicated having a normal social life but that it increased his pain.  He had extra pain while traveling but it does not compel him to seek alternative forms of travel.  His pain fluctuated, but overall was definitely getting better.  He indicated having mild problems (including both his back and neck) when bending, climbing stairs, falling asleep, kneeling, looking over his shoulder, lying down, sitting, standing, staying asleep, walking, computer use, driving, housework, exercise, golf, bathing, dressing, driving, lifting, desk work, and yard work.  The condition had no effect on computer work, swimming, sexual activity, using the telephone, hair care, and shaving, concentrating, drawing or cycling.  He had a moderate problem rising out of a chair and with lifting.  He indicated that his problems did not prevent him from doing any activity listed.  

A private chiropractic evaluation of his neck and back was conducted in November 2016 prior to treatment.  The Veteran was noted to have left and right lumbar muscle tension and right thoracic muscle tension.  Range of motion testing, showed as follows: forward flexion to 45 degrees, with pain; extension to 55 degrees; right lateral flexion to 70 degrees; left lateral flexion to 40 degrees; right rotation to 70 degrees; and left rotation was not indicated.  A tandem gait test was well-performed.  The heel and toe walking test was performed with difficulty.  The Veteran was noted to have a moderate functional deficit when performing lunges on each side and a one leg squat test.  There was tenderness to palpation in the lumbar region.  Symptoms was noted as "low back pain" with diagnosis of segmental and somatic dysfunction of thoracic and sacral region, other intervertebral disc degeneration of the lumbar region, radiculopathy of the thoracic region.  The straight leg test was positive bilaterally at 75 degrees with pain radiating into the left and right leg.  Neurological evaluation revealed normal patellar and Achilles reflexes.  Myotome testing was reduced for hip flexors at 4/5 and the remaining testing was normal for leg extensors, hip extensors, ankle dorsiflexion, leg flexors and ankle plantar flexion at 5/5.  Pain sensation was normal bilaterally for L3, L4, L5, and S1.  The Veteran was scheduled for 6 weeks of physical therapy with 10 visits.  

Chiropractic treatment notes following the initial evaluation were provided from October 2016 through January 2017.  Records indicate that the Veteran's low back pain progressively down from level 10 to 1 during 8 visits.  There were no subjective complaints of extremity pain indicated.  In November 2016, the Veteran was noted to have low back pain, spasms with restriction and increased pain while standing and sitting.  In notes from January 2017, the Veteran was indicated to have little to no lumbar pain and range of motion was improved.  

The Veteran submitted a statement in support of his claim in June 2017.  The Veteran reiterated that he experienced symptoms of pain and stiffness regularly and had severe flare-ups.  His sleep was disturbed because he had to keep his legs elevated and had symptoms of sciatic nerve pain and numbness in one of his legs.  He detailed that during flare-ups, he experienced limitations with dressing/undressing, and required assistance from his wife.  During flare-ups which required emergency room or doctor visits, he could not drive or walk or stand "erect."  He experienced long wait times when seeking treatment and he would eventually receive a hormone shot of some sort which did relieve the pain, but after waiting so long he would settle for "about anything."  Therapy only helped to a point and he refused to take any more ibuprofen due to resulting kidney problems.  He felt the condition was "debilitating."   

For the period prior to July 29, 2015, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his low back condition.  The Veteran's forward flexion was, at worst, greater than 30 degrees.  There was no ankylosis.  Thus, the criteria more nearly approximates a 20 percent rating, but no more.   

For the period beyond July 29, 2015, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent.  The Veteran's forward flexion was, at worst, less than 30 degrees.  Further, the most recent range of motion testing submitted in November 2016 indicated forward flexion to 45 degrees, with pain.  There were no findings of unfavorable ankylosis.  Thus, the criteria more nearly approximates a 40 percent rating, but no more.   

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 20 percent prior to July 29, 2015 and 40 percent thereafter is appropriate for the Veteran's low back condition.  

During the entire period on appeal, the Veteran has repeatedly been found to have useful motion of the thoracolumbar spine.  There is no evidence showing that the Veteran experiences ankylosis of the thoracolumbar spine to warrant a higher rating.  

Despite the Veteran's subjective reports of the condition being "debilitating," the medical evidence does not support that the Veteran had any doctor-prescribed bed rest amounting to at least four weeks prior to July 29, 2015.  From July 29, 2015 and beyond, the Veteran has not had doctor prescribed bedrest of at least 6 weeks to warrant a higher rating.  As such, a rating in excess of 20 percent prior to July 29, 2015 and 40 percent thereafter for IVDS symptoms is not warranted either.

The Board has considered whether the Veteran has associated objective neurological abnormalities that should be rated separately but finds none.  In this regard, has been no diagnosis of any associated bowel or bladder impairment.  As noted, the Veteran has already been separately compensated for left lower extremity radiculopathy and the matter is not for consideration.  

The Board notes that the private June 2017 evaluation indicated "thoracic radiculopathy."  There was some objective abnormality indicated such as a positive straight leg test and reduced myotome testing for hip flexors at 4/5 bilaterally.  However, there were normal test results for pain sensation, myotome testing for leg extensions, hip extensors, ankle dorsiflexion, leg flexors and ankle plantarflexion, and significantly neurological deep tendon reflexes of the patellar and Achilles.  Treatment records do not suggest any ongoing complaints of radiating pain to his right leg.  Pertinently, in the Veteran's most recent June 2017 correspondence, he reiterated that he had pain in one leg, as opposed to in both legs.  As such, the Board finds that the lay and medical evidence of record does not reflect any symptomatology that rises to a compensable level of mild incomplete paralysis of the right lower extremity.  

TDIU

The Board notes the Veteran's statements that he fears he may be unable to remain employed in his current position, reports of impairment while at work and that he is physically unable to do his job.  He also reports missed days or needing to stretch during the day to be able to continue working.  Nevertheless, records reflect that he has been employed full-time throughout the appeal period in an administrative capacity for a school district.  Accordingly, a claim for a total disability rating based on unemployability has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

Extraschedular consideration

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111(2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  Here, the Board has considered the subjective complaints of symptoms due such as sleep impairment due to pain at night, annual emergency room visits for excruciating pain, and flare-ups which result in time lost from work from the Veteran.  

However, the Board finds that even if these symptoms were accepted as exceptional or unusual manifestations of the disability as contemplated by 38 C.F.R. § 3.321, referral for extraschedular consideration is not warranted.  As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1).  Although the Veteran reported missing some work, the Board finds that this does not arise to "marked interference" with employment.  During the May 2009 VA examination, the Veteran reported that he missed about three weeks in the past year.  The July 2015 VA examiner noted that the impact on the Veteran's ability to work was limitations with prolonged standing and/ or sitting.  For example, the Veteran has not indicated receiving any disciplinary action or warnings due to time lost.  As referenced above, the Veteran has been employed throughout the appeal period.  Although he also testified that that he sought emergency treatment annually, there is no indication of any hospitalizations, or that such treatment was frequent.  Thus, referral is not warranted.

To the extent that the Veteran is raising claims for a sleep disorder and kidney impairment as secondary to his back disability, he may file a claim for such. 

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).







	(CONTINUED ON NEXT PAGE)
ORDER

For the period prior to July 29, 2015, entitlement to a rating in excess of 20 percent for the Veteran's low back condition is denied.

For the period beyond July 29, 2015, entitlement to a rating in excess of 40 percent for the Veteran's low back condition is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


